PER CURIAM.
Richard Higuera appeals his conviction and sentence for aggravated assault and resisting arrest with violence and disorderly conduct. Appellant contends the trial court erred when it denied his request to represent himself, without first conducting a hearing consistent with Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). We agree and reverse appellant’s convictions and remand this case for a new trial. See Kleinfeld v. State, 568 So.2d 937 (Fla. 4th DCA 1990), rev. denied, 581 So.2d 167 (Fla.1991); Ausby v. State, 358 So.2d 562 (Fla. 1st DCA), cert. denied, 365 So.2d 715 (Fla.1978); Jones v. State, 584 So.2d 120 (Fla. 4th DCA 1991).
REVERSED and REMANDED.
LETTS, DELL and POLEN, JJ., concur.